DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one guide rib” in claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 7 and 33 are objected to because of the following informalities: 
Claims 7 and 33: On line 2, “the patient” lacks proper antecedent basis and should recite “a patient”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the flow housing" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the limitation will be interpreted as reciting “the flow path”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 10-14, 19-23, 27-28, 35-39, and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Funk (US 2019/0160275) in view of Desecki (US 7753338).
Regarding claim 1, Funk discloses a vascular access site management system (700, Fig 26 -Funk) for receiving a medical implement (Para 0104, lines 1-9 -Funk), the vascular access site management system comprising: a stabilization body (710 and 730, Fig 31 -Funk) having a base (730, Fig 31 -Funk), and an upper portion (710, Fig 31 -Funk) having a first end (end comprising 720, Fig 31 -Funk) configured to be connected to a vascular access device (Para 0104 -Funk) and a second end (end comprising 715, Fig 31 -Funk) configured to receive the medical implement (Para 0104 -Funk), the stabilization body also having a flow path (725, Fig 31 -Funk) connecting the first end and the second end along a substantially linear pathway (Para 0104, lines 14-21 -Funk); a port (715, Fig 29 -Funk) located at the second end of the upper portion of the stabilization body and configured to connect with the medical implement (Para 0104 -Funk), the medical implement (Para 0064 incorporates by reference US Pat 9,744,344 that discloses a medical implement 400, Fig 12) having a distal tip (tip between arms 450, Fig 12 -Devgon) and a passage (413, Fig 13 -Devgon) extending through a portion of the medical implement to the distal tip, the passage configured to allow a medical article (460, Fig 12 -Devgon) to pass through the medical implement (See Fig 14 –Devgon); a valve mechanism (713, Fig 31 -Funk) located within the flow path (See Fig 31 –Funk) and configured to selectively prevent and allow fluid flow through the flow path (Para 
Funk is silent regarding the distal tip interacting with the valve mechanism when in the predetermined longitudinal position to allow passage of the medical article into the vascular access site management system.
Desecki teaches a site management system (400, Fig 9) wherein a medical implement (“male luer”, Col 8, lines 39-42), when in a predetermined longitudinal position in the flow path, interacts with the valve mechanism (Col 8, lines 39-42).
Modifying the positioning of the valve mechanism disclosed by Funk to be positioned so that when a medical implement is inserted to a predetermined longitudinal position it interacts with the valve mechanism as taught by Desecki would result in a medical implement and valve mechanism that allow passage of the medical article into the vascular access site management system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning of the valve mechanism disclosed by Funk to be positioned so that when a medical implement is inserted to a predetermined longitudinal position it interacts with the valve mechanism as taught by Desecki in order to prevent fluid displacement during insertion and removal of the medical implement (Col 8, lines 49-52).

Regarding claim 10, the modified invention of Funk and Desecki are silent regarding the first engagement element includes at least one protrusion and the second engagement element includes at least one recess, the at least one protrusion entering the at least one recess when the medical implement is coupled with the vascular access site management system.
Funk further teaches the first engagement element (“female luer lock”, Para 0104, lines 1-9 -Funk) includes at least one protrusion (protrusions of threads) and the second engagement element (male luer lock 350 seen in Fig 9 of Devgon) includes at least one recess (recesses of threads), the at least one protrusion entering the at least one recess when the medical implement is coupled with the vascular access site management system (See Fig 9 –Devgon)
Modifying the first engagement element and second engagement element disclosed by Funk and Desecki to be female and male luer locks, respectively, as further taught by Funk would result in a vascular access site management system that can physically and fluidically coupled to any suitable medical device (Para 0104 –Funk).
Funk teaches that flexible arms and luer locks could be used to achieve the same result (coupling a medical implement to an access site management system as described in Para 0104) and thus flexible arms and luer locks were art-recognized equivalents at the time the invention was made. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Funk and Desecki to substitute luer locks in place of flexible arms, as further taught by Funk since it has been held that substituting parts of an invention involves only routine skill in the art.
Regarding claim 11, the modified invention of Funk and Desecki discloses the first engagement element includes at least one recess (portion of 715 configured to engage with hook portion of medical 
Regarding Claim 12, the modified invention of Funk and Desecki discloses the medical implement (Para 0064 incorporates by reference US Pat 9,744,344 that discloses a medical implement 400, Fig 12 -Devgon) includes at least one flexible arm (450, Fig 12 -Devgon), the second engagement element (hook portion of 450, Fig 12 –Devgon) located on the at least one flexible arm (See Fig 12 -Devgon).
Regarding claim 13, the modified invention of Funk and Desecki discloses a septum (711, Fig 31 –Funk) located within the port (715, Fig 31 –Funk) and configured to normally obstruct the port, at least a portion of the medical implement extending through the septum when coupled with the vascular access site management system (Para 0105 -Funk).
Regarding claim 14, the modified invention of Funk and Desecki discloses the septum (711, Fig 31 –Funk) includes a slit extending therethrough, the distal tip of the medical implement configured to open and extend through the slit when the medical implement is coupled with the vascular access site management system (“split septum”, Para 0105 –Funk).
Regarding claim 19, the modified invention of Funk and Desecki discloses the base (730, Fig 31 –Funk) of the stabilization body is oriented at an angle with respect to a longitudinal axis of an outlet of the vascular access site management system (Para 0115; See Fig 31 -Funk).
Regarding claim 20, the modified invention of Funk and Desecki discloses the base is at an angle based on the curvature and/or angle of an IV insertion site of a patient (Para 0115 -Funk), however, is silent regarding the angle being between 5 degrees and 10 degrees.

Regarding claim 21, the modified invention of Funk and Desecki discloses a tube (752, Fig 26 -Funk) having a first end (end connected to inlet 750, Fig 26 -Funk) and a second end (end connected to connector 760, Fig 26 –Funk), the first end fluidly connected to an inlet (750, Fig 26 -Funk) of the vascular access site management system (See Fig 26 –Funk).
Regarding claim 22, the modified invention of Funk and Desecki discloses a needle free connector (760, Fig 26) located at the second end of the tube (Para 0109 -Funk).
Regarding claim 23, the modified invention of Funk and Desecki discloses the upper portion includes a male luer lock connector (720, Fig 26 –Funk) configured to connect to a catheter (Para 0003; Para 0104 -Funk).
Regarding claim 27, Funk discloses a method for managing a vascular access site and introducing a medical article comprising: providing a vascular access site management system (700, Fig 26 -Funk) comprising: a stabilization body (710 and 730, Fig 31 -Funk) having a base (730, Fig 31 -Funk), an upper portion (710, Fig 31 -Funk) having a first end (end comprising 720, Fig 31 -Funk) and a second end (end comprising 715, Fig 31 -Funk), and a flow path (725, Fig 31 -Funk) connecting the first end and the second end along a substantially linear pathway (Para 0104, lines 14-21 -Funk), a port (715, Fig 29 -Funk) located at the second end of the upper portion of the stabilization body (Para 0104 -Funk); a valve mechanism (713, Fig 31 -Funk) located within the flow path and configured to selectively prevent and allow fluid flow through the flow path (Para 0111, lines 13-19 -Funk); and a first engagement element (Para 0104, lines 7-9; element of 715 that couples to medical implement or device -Funk) located on a surface of the vascular access site management system; connecting a vascular access device to the first 
Funk is silent regarding the distal tip interacting with the valve mechanism when the first engagement element is engaged with the second engagement element
Desecki teaches a site management system (400, Fig 9) wherein a medical implement (“male luer”, Col 8, lines 39-42), when in a predetermined longitudinal position in the flow path, interacts with the valve mechanism (Col 8, lines 39-42).
Modifying the positioning of the valve mechanism disclosed by Funk to be positioned so that when a medical implement is inserted to a predetermined longitudinal position it interacts with the valve mechanism as taught by Desecki would result in a distal tip that interacts with the valve mechanism when the first engagement element is engaged with the second engagement element (the first and second engagement elements are engaged when the distal tip is fully inserted as required in Desecki Col 8, lines 39-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning of the valve mechanism disclosed by Funk to be positioned so that when a medical implement is inserted to a predetermined longitudinal position it 
Regarding claim 28, the modified invention of Funk and Desecki discloses the distal tip of the medical implement at least partially opens the valve mechanism when in the predetermined longitudinal position (Col 8, lines 39-42-Desecki).
Regarding claim 35, the modified invention of Funk and Desecki are silent regarding the first engagement element includes at least one protrusion and the second engagement element includes at least one recess, the at least one protrusion entering the at least one recess when the medical implement is coupled with the vascular access site management system.
Funk further teaches the first engagement element (“female luer lock”, Para 0104, lines 1-9 -Funk) includes at least one protrusion (protrusions of threads) and the second engagement element (male luer lock 350 seen in Fig 9 of Devgon) includes at least one recess (recesses of threads), the at least one protrusion entering the at least one recess when the medical implement is coupled with the vascular access site management system (See Fig 9 –Devgon)
Modifying the first engagement element and second engagement element disclosed by Funk and Desecki to be female and male luer locks, respectively, as further taught by Funk would result in a vascular access site management system that can physically and fluidically coupled to any suitable medical device (Para 0104 –Funk).
Funk teaches that flexible arms and luer locks could be used to achieve the same result (coupling a medical implement to an access site management system as described in Para 0104) and thus flexible arms and luer locks were art-recognized equivalents at the time the invention was made. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Funk and Desecki to substitute luer locks in place of flexible arms, as further taught by Funk since it has been held that substituting parts of an invention involves only routine skill in the art.

Regarding claim 37, the modified invention of Funk and Desecki discloses the medical implement (Para 0064 incorporates by reference US Pat 9,744,344 that discloses a medical implement 400, Fig 12 -Devgon) includes at least one flexible arm (450, Fig 12 -Devgon), the second engagement element (hook portion of 450, Fig 12 –Devgon) located on the at least one flexible arm (See Fig 12 -Devgon).
Regarding claim 38, the modified invention of Funk and Desecki discloses a septum (711, Fig 31 –Funk) located within the port (715, Fig 31 –Funk) and configured to normally obstruct the port, at least a portion of the medical implement extending through the septum when coupled with the vascular access site management system (Para 0105 -Funk).
Regarding claim 39, the modified invention of Funk and Desecki discloses the septum (711, Fig 31 –Funk) includes a slit extending therethrough, the distal tip of the medical implement configured to open and extend through the slit when the medical implement is coupled with the vascular access site management system (“split septum”, Para 0105 –Funk).
Regarding claim 43, the modified invention of Funk and Desecki discloses the base (730, Fig 31 –Funk) of the stabilization body is oriented at an angle with respect to a longitudinal axis of an outlet of the vascular access site management system (Para 0115; See Fig 31 -Funk).
.
Claim 3-9 and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Funk (US 2019/0160275) in view of Desecki (US 7753338) and further in view of Baid (US 2018/0311475).
Regarding claim 3, the modified invention of Funk and Desecki discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the valve mechanism is a two way pressure activated valve. 
Baid teaches a valve mechanism (110, Fig 11) for use with a catheter system (Para 0146) wherein the valve mechanism is a two way pressure activated valve (Para 0046-Para 0047).
Modifying the valve mechanism disclosed by Funk and Desecki to instead be a two way pressure activated valve as taught by Baid would result in a valve that can deliver fluids and aspirate fluids (Para 0046-Para 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve mechanism disclosed by Funk and Desecki to instead be a two way pressure activated valve as taught by Baid in order to be able to deliver fluids and aspirate fluids while providing for high fluid mixing and/or flushing of blood-contacted surfaces (Para 0048).
Regarding claim 4, the modified invention of Funk, Desecki, and Baid discloses the valve mechanism (110, Fig 13 -Baid) is configured to deform in the presence of a forward pressure within the flow path, thereby allowing fluid flow around the valve mechanism from the second end to the first end (Para 0155; See Fig 17A –Baid).	
Regarding claim 5, the modified invention of Funk, Desecki, and Baid discloses the upper portion includes a plurality of support arms (112, Fig 13 -Baid) supporting the valve mechanism within the flow 
Regarding claim 6, the modified invention of Funk, Desecki, and Baid discloses the valve mechanism (110, Fig 13 -Baid) includes a slit (117, Fig 17B -Baid) extending through the valve mechanism, the slit configured to open in the presence of a back pressure within the flow path, thereby allowing fluid flow through the slit and toward the second end (Para 0156; See Fig 17B –Baid).
Regarding claim 7, the modified invention of Funk, Desecki, and Baid discloses the back pressure required to open the slit (117, Fig 17B -Baid) is above a venous pressure of the patient (Para 0047 -Baid).
Regarding claim 8, the modified invention of Funk, Desecki, and Baid discloses the distal tip of the medical implement (400, Fig 12 –Devgon) at least partially opens the slit when in the predetermined longitudinal position (Col 8, lines 39-42-Desecki).
Regarding claim 9, the modified invention of Funk, Desecki, and Baid discloses the valve mechanism (110, Fig 13 -Baid) is supported in the vascular access site management system such that longitudinal movement of an outer portion of the slit toward the first end is minimized (Para 0153, lines 14-24 –Baid)
Regarding claim 29, the modified invention of Funk and Desecki discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the valve mechanism is a two way pressure activated valve. 
Baid teaches a valve mechanism (110, Fig 11) for use with a catheter system (Para 0146) wherein the valve mechanism is a two way pressure activated valve (Para 0046-Para 0047).
Modifying the valve mechanism disclosed by Funk and Desecki to instead be a two way pressure activated valve as taught by Baid would result in a valve that can deliver fluids and aspirate fluids (Para 0046-Para 0047).

Regarding claim 30, the modified invention of Funk, Desecki, and Baid discloses the vascular access site management system (700, Fig 26 -Funk) further includes an inlet (750, Fig 26 -Funk), the method further comprising: fluidly connecting a second medical implement to the inlet (Para 0109 –Funk); and transferring fluid through the vascular access site management system, a pressure applied to the valve mechanism (110, Fig 13 -Baid) by the fluid deforming the valve mechanism thereby allowing fluid flow around the valve mechanism from the inlet to the vascular access device (Para 0155; See Fig 17A –Baid).
Regarding claim 31, the modified invention of Funk, Desecki, and Baid discloses the upper portion includes a plurality of support arms (112, Fig 13 -Baid) supporting the valve mechanism within the upper portion, the valve mechanism deforming over the support arms when transfer fluid through the vascular access site management system (Para 0155; See Fig 17A –Baid).
Regarding claim 32, the modified invention of Funk, Desecki, and Baid discloses the valve mechanism (110, Fig 13 -Baid) includes a slit (117, Fig 17B -Baid) extending through the valve mechanism, the slit configured to open in the presence of a back pressure within the flow path, thereby allowing fluid flow through the slit and from the first end to the second end (Para 0156; See Fig 17B –Baid).
Regarding claim 33, the modified invention of Funk, Desecki, and Baid discloses the back pressure required to open the slit (117, Fig 17B -Baid) is above a venous pressure of the patient (Para 0047 -Baid).
.
Claim 15-18 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Funk (US 2019/0160275) in view of Desecki (US 7753338) and further in view of Purdy (US 2018/0140821).
Regarding claim 15, the modified invention of Funk and Desecki discloses all of the elements of the invention as discussed above. The modified invention is silent regarding a flow housing having a sleeve portion and a pathway portion extending from the sleeve portion, the pathway portion having a fluid path extending through at least a portion of the pathway portion, the sleeve portion rotatably coupled to the upper portion of the stabilization body such that the flow housing is rotatable with respect to the stabilization body.
Purdy teaches an access site management system (200 and 300, Fig 2A-3B) comprising a body (200, Fig 2A) and a flow housing (300, Fig 3A) having a sleeve portion (302, Fig 3A) and a pathway portion (304, Fig 3A) extending from the sleeve portion, the pathway portion having a fluid path (308, Fig 3B) extending through at least a portion of the pathway portion, the sleeve portion rotatably coupled to the body such that the flow housing is rotatable with respect to the body (Para 0042).
Modifying the vascular access site management system disclosed by Funk and Desecki to include a flow housing as taught by Purdy would result in a vascular access site management system wherein the angle of the pathway portion can be adjusted to increase the accessibility of a medical device interface (Para 0013).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vascular access site management system disclosed by Funk and Desecki to include a flow housing as taught by Purdy in order to have a vascular access site management system with increased accessibility (Para 0013).

Regarding claim 17, the modified invention of Funk, Desecki, and Purdy discloses the fluid path and the flow path are fluidly disconnected when in the second position (positon that correlates with where there are no apertures, Fig 2A -Purdy) (Para 0020, lines 1-9 -Purdy).
Regarding claim 18, the modified invention of Funk, Desecki, and Purdy discloses the upper portion of the stabilization body (710 and 730, Fig 31 –Funk as modified to comprise the apertures 212 of Purdy) includes a first and second hole (212, Fig 2A-2B) extending through a wall of the upper portion, the first hole configured to fluidly connect the fluid path and the flow path when the sleeve portion is in the first position, the second hole configured to fluidly connect the fluid path and the flow path when the sleeve portion is in the third position (Para 0020, lines 1-9 -Purdy).
Regarding claim 40, the modified invention of Funk and Desecki discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the vascular access site management system further includes a flow housing having a sleeve portion and a pathway portion extending from the sleeve portion, the pathway portion having a fluid path extending through at least a portion of the pathway portion, the sleeve portion rotatably coupled to the upper portion of the stabilization body, the method further comprising: rotating the flow housing from a first position to a second position.

Modifying the vascular access site management system disclosed by Funk and Desecki to include a flow housing as taught by Purdy would result in a vascular access site management system wherein the angle of the pathway portion can be adjusted to increase the accessibility of a medical device interface (Para 0013).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vascular access site management system disclosed by Funk and Desecki to include a flow housing as taught by Purdy in order to have a vascular access site management system with increased accessibility (Para 0013).
Regarding claim 41, the modified invention of Funk, Desecki, and Purdy discloses the fluid path is in fluid communication with the flow path of the upper portion when the flow housing is in the second position (“unlocked position”, Para 0020, lines 1-7 -Purdy).
Regarding claim 42, the fluid path and the flow path are fluidly disconnected when in the first position (“lock position”, Para 0020, lines 1-7 -Purdy).
Claim 24-25 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Funk (US 2019/0160275) in view of Desecki (US 7753338) and further in view of Oshiyama (US 5149327).
Regarding claim 24, the modified invention of Funk and Desecki discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the upper portion includes a 
Oshiyama teaches a contact surface (inner surface of 20/21, Fig 8) within the flow path, the contact surface configured to contact an outer surface of a medical implement (30, Fig 8) during coupling of the medical implement, thereby preventing further longitudinal movement of the distal tip within the flow path (Col 10, lines 15-22).
Modifying the upper portion disclosed by Funk and Desecki to include a contact surface as taught by Oshiyama would result in the upper portion comprising a surface that the medical implement abuts to ensure the medical implement is positioned appropriately (Col 10, lines 15-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper portion disclosed by Funk and Desecki to include a contact surface as taught by Oshiyama in order to have an upper portion that can ensure the medical implement is positioned appropriately (Col 10, lines 15-22).
Regarding claim 25, the modified invention of Funk, Desecki, and Oshiyama discloses the contact surface (inner surface of 20/21, Fig 8 -Oshiyama) is configured to radially align the distal tip with the flow path (Col 10, lines 15-22; See Fig 8 -Oshiyama).
Regarding claim 45, the modified invention of Funk and Desecki discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the upper portion includes a contact surface within the flow path, the contact surface configured to contact an outer surface of the medical implement during coupling of the medical implement with the vascular access site management system, thereby preventing further longitudinal movement of the distal tip within the flow path.
Oshiyama teaches a contact surface (inner surface of 20/21, Fig 8) within the flow path, the contact surface configured to contact an outer surface of a medical implement (30, Fig 8) during 
Modifying the upper portion disclosed by Funk and Desecki to include a contact surface as taught by Oshiyama would result in the upper portion comprising a surface that the medical implement abuts to ensure the medical implement is positioned appropriately (Col 10, lines 15-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper portion disclosed by Funk and Desecki to include a contact surface as taught by Oshiyama in order to have an upper portion that can ensure the medical implement is positioned appropriately (Col 10, lines 15-22).
Regarding claim 46, the modified invention of Funk, Desecki, and Oshiyama discloses the contact surface (inner surface of 20/21, Fig 8 -Oshiyama) is configured to radially align the distal tip with the flow path (Col 10, lines 15-22; See Fig 8 -Oshiyama).
Claim 26 are rejected under 35 U.S.C. 103 as being unpatentable over Funk (US 2019/0160275) in view of Desecki (US 7753338) and further in view of Burkholz (US 2019/0022367).
Regarding claim 26, the modified invention of Funk and Desecki discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the upper portion includes at least one guide rib within the flow path, the at least one guide rib configured to keep the distal tip concentric within the flow path during coupling of the medical implement.
Burkholz teaches an access site management system (10, Fig 1A) wherein the flow path (16, Fig 1A) includes at least one guide rib to keep a distal tip concentric within the flow path (Para 0051, lines 1-5; Para 0052, lines 1-4).
Modifying the upper portion of the vascular access site management system disclosed by Funk and Desecki to include at least on guide rib as taught by Burkholz would result in a vascular access site management system that can guide an instrument through the flow path.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTARIUS S DANIEL/Examiner, Art Unit 3783                
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783